
	
		III
		112th CONGRESS
		2d Session
		S. RES. 412
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Ms. Landrieu (for
			 herself and Mr. Brown of Ohio) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending the African Union for committing
		  to a coordinated military response, comprised of 5,000 troops from Uganda, the
		  Central African Republic, the Democratic Republic of Congo, and South Sudan, in
		  order to fortify ongoing efforts to arrest Joseph Kony and senior commanders of
		  the Lord's Resistance Army and to stop the crimes against humanity and mass
		  atrocities committed by them. 
	
	
		Whereas the Lord’s Resistance Army (LRA) is one of
			 Africa’s oldest and most violent armed groups, responsible for committing
			 crimes against humanity against civilian populations, including women and
			 children, and believed to be operating since 2006 in the Central African
			 Republic, the Democratic Republic of Congo, and what would become South
			 Sudan;
		Whereas the ongoing atrocities committed by LRA members
			 target innocent civilians, including women and children, and include abduction,
			 murder, mutilation, burning and looting of villages, and destruction of
			 communities and livelihoods, causing the massive displacement of human
			 populations and creating a humanitarian crisis;
		Whereas the abduction of children and their forced
			 conversion into LRA fighters is an LRA hallmark and involves initiating
			 children into combat through brutal methods and brainwashing and subjects girls
			 to forced sexual slavery and servitude;
		Whereas the governments of those countries most affected
			 by the LRA’s reign of terror for over twenty years, including Uganda, the
			 Central African Republic, the Democratic Republic of Congo, and what would
			 become Southern Sudan, are leading efforts, with international support, to
			 apprehend Kony and neutralize the LRA;
		Whereas the African Union convened a regional ministerial
			 meeting in October 2010 to bring together countries affected by the LRA, the
			 United Nations, and international partners to address the LRA threat and
			 promote humanitarian assistance and development aid to affected populations,
			 and subsequently authorized, in November 2011, the Regional Cooperation
			 Initiative for the Elimination of the Lord’s Resistance Army (RCI–LRA), with a
			 mission to strengthen the operational capabilities of the affected countries
			 and create an environment conducive to stabilizing those areas;
		Whereas, on March 5, 2012, the nonprofit organization
			 Invisible Children reinvigorated the national and global dialogue on the LRA
			 and Kony by engaging millions of young citizens via creative social media and
			 inspiring them to demand action and accountability of global leaders, which in
			 turn has mobilized leaders within and outside of the United States Government
			 in support of these concerns;
		Whereas, on March 24, 2012, the African Union’s Special
			 Envoy for the LRA, Francisco Madeira, and Head of the United Nations’ Regional
			 Office for Central Africa, Abou Moussa, launched the operational phase of
			 RCI–LRA by formally announcing the planned deployment of up to 5,000 soldiers
			 to advance anti-LRA and anti-Kony efforts, and the next day formally
			 inaugurated the Headquarters of the Regional Task Force in South Sudan to
			 coordinate efforts to eliminate Kony and neutralize the LRA;
		Whereas, in December 2008, Operation Lightning Thunder, a
			 multinational effort, failed to capture and kill Kony in northern Congo, and
			 escaping LRA fighters killed more than 800 civilians, abducted at least 160
			 children, and pillaged villages en route to the Central African Republic in an
			 incident known as the Christmas Massacres, according to Human Rights Watch;
			 and
		Whereas enhanced international and regional cooperation
			 and coordination are necessary to apprehend Kony and LRA leaders while
			 protecting civilian populations against devastating retaliatory attacks: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the
			 African Union for committing to enhanced troop deployments that will fortify
			 the military response to the Lord’s Resistance Army, in coordination with the
			 Governments of Uganda, the Central African Republic, the Democratic Republic of
			 Congo, and the Republic of South Sudan, in order to strengthen ongoing efforts
			 to arrest Joseph Kony and senior commanders of the Lord’s Resistance
			 Army;
			(2)supports
			 increasing collaboration and coordination between the African Union and the
			 Governments of Uganda, the Central African Republic, the Democratic Republic of
			 Congo, and the Republic of South Sudan so that together they may swiftly and
			 effectively implement RCI–LRA and bring Kony’s criminal spree to an end;
			(3)supports ongoing
			 efforts by members of the United States Armed Forces currently deployed to
			 serve as advisors to and partners of these national militaries and African
			 Union forces; and
			(4)supports
			 continued efforts by the Secretary of State, the Secretary of Defense, and
			 other representatives of the United States Government to work with partner
			 nations and the international community to strengthen the operational
			 capabilities of African Union and other regional military forces deployed as
			 part of RCI–LRA to protect civilians and neutralize the leadership of the
			 Lord’s Resistance Army.
			
